Citation Nr: 0208492	
Decision Date: 07/26/02    Archive Date: 08/02/02

DOCKET NO.  97-23 764A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to service connection for a skin condition due to 
herbicide exposure.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel






REMAND

The veteran served on active duty from May 1968 to January 
1970.  He has requested a hearing before a member of the 
Board of Veterans' Appeals (Board) at the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A hearing was scheduled for March 17, 
1998.  He did not appear.  On April 30, 1998, the Board 
remanded the case to the RO for further development.  
Correspondence added to the claims folder at a later date 
shows that he notified the RO in a letter dated March 2, 
1998, and received March 6, 1998, that he would be unable to 
attend the hearing; he asked that it be rescheduled.  The 
Board finds that this letter amounts to a motion for a new 
hearing date; that good cause has been shown; and that a new 
hearing date should be granted.  See 38 C.F.R. § 20.704(d) 
(2001).  The case is remanded to the RO for the following 
action:


The appellant should be scheduled for a 
"Travel Board" hearing following the 
usual procedures under 38 U.S.C.A. § 7107 
(West 1991 & Supp. 2001) and 38 C.F.R. 
§ 20.704 (2001).


The appellant need take no further action unless otherwise 
informed, but may submit additional evidence and argument on 
the matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In 


addition, VA Adjudication Procedure Manual M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. E. Day
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Veterans Appeals.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2001).




